DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) & 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/543174 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: claim 14 and “generates a shockwave in the bodily fluid”. 
Accordingly, claim 14 is given the priority date of 8/9/2018.

Drawings
The drawings are objected to because:
They are shaded.  
They include text labels and no reference numerals
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “and the” to –or the- in ll. 6.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  amend “and the” to –or the- in lls. 2 & 3 (twice).  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  amend “and the” to –or the- in ll. 5.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  amend “and the” to –or the- in ll. 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a series of localized, non-equilibrium plasmas”; however, claim 1, upon which claim 11 depends, recites the limitation of “producing a localized, non-equilibrium plasma”.  It is unclear if the “series of…plasmas” in claim 11 is in addition to the plasma produced in claim 1.  For purposes of examination, the claim will be interpreted as –wherein providing the electric current produces the localized, non-equilibrium plasma, and wherein the localized, non-equilibrium plasma comprises a series of localized, non-equilibrium plasmas with a repetition rate of 0.1 Hz to 20 kHz and a pulse-width of 10 ns to 1s-. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Davison et al. (2001/0001314).
Concerning claim 1, Davison et al. disclose a method of treating a disease or condition in a subject (methods for maintaining patency in body passages subject to occlusion by invasive tissue growth; Abstract, [0140]), the method comprising: 
contacting the subject with a catheter comprising a lumen carrying a first electrode and a second electrode spaced apart from the first electrode by a dielectric (advance catheter 600 to occlusion 415, catheter 600 comprising active electrode 422 separated from return electrode 420 by a dielectric; [0029], [0184]); 
causing one or more of the first electrode, the second electrode and the dielectric to contact with a bodily fluid of the subject (catheter can be configured to operate with a naturally occurring body fluid as the conductive medium; [0162]); and 
providing an electric current via the first electrode or the second electrode, thereby producing a localized, non-equilibrium plasma in the bodily fluid of the subject (high frequency voltage is sufficient to convert electrically conductive fluid .
Concerning claim 2, Davison et al. disclose the disease or condition is atherosclerosis ([0088-0089], [0140]). 
Concerning claim 4, Davison discloses the localized, non-equilibrium plasma ablates a structure associated with the disease or condition or a portion of the structure ([0163], [0186-0187]; Fig. 41A-B). 
Concerning claim 7, Davison et al. disclose the structure comprises atheromatous plaque or a tumor ([0088-0089], [0117]). 
Concerning claim 8, Davison et al. disclose the temperature of the bodily fluid increases by no more than 5C for a period of time less than 1 minute after the localized, non-equilibrium plasma is produced ([0187]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 8-10, 14, 17, 26 & 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaney (2013/0006229) in view of Ward et al. (2018/0036059). 
Concerning claim 1, as illustrated in Fig. 1-6, Ward et al. disclose a method of treating a disease or condition in a subject (method for tissue treatment; [0002]), the method comprising: 
contacting the subject with a catheter comprising a lumen carrying a first electrode (physician gains access 101 through insertion point 27 of target vessel wall 29 with catheter 7 having energy emitting element 13 within tubular body 11; [0032-0033], [0037]); 
causing the first electrode to contact with a bodily fluid of the subject (catheter 7 is located in the vessel lumen and in contact with bodily fluid; [0037], [0044]); and 
providing an electric current via the first electrode or the second electrode, thereby producing a localized, non-equilibrium plasma in the bodily fluid of the subject (energy is transmitted to such that plasma could 25 is produced that is a low-level thermal plasma; [0011], [0041]).
Delaney fails to specifically disclose the catheter carrying a second electrode spaced apart from the first electrode by a dielectric.  However, Ward et al. disclose a method of treating a disease or condition in a subject by producing a localized, non-equilibrium plasma in a bodily fluid of a subject comprising a catheter (22) comprising a lumen carrying a first electrode (40) and a second electrode (48) separated by a dielectric material (52).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Delaney such that the catheter carries a second electrode spaced apart from the first electrode by a dielectric in order to provide the benefit of using a plasma catheter than is capable of accurately controlling effects on tissue as taught by Ward et al. ([0004], [0036], [0041], [0043], [0046-0047]; Fig. 1-4). 
Concerning claim 4, Delaney discloses the localized, non-equilibrium plasma ablates a structure associated with the disease or condition or a portion of the structure ([[0041]).
Concerning claim 5, Delaney discloses the localized, non-equilibrium plasma generates a reactive molecule or ion that ablates ([0041]). Delaney fails to disclose the 
Concerning claim 6, Ward et al. further disclose the ROS or RNS selected from H202 (hydrogen peroxide), OH (hydroxyl radical), 02- (superoxide anion radical), 03 (ozone), 02 (singlet oxygen), O (monomeric oxygen), NO2- (nitrite), NO3- (nitrate), nitric oxide (NO), and ONOO - (peroxynitrite) ([0042]). 
Concerning claim 8, Delaney et al. disclose the temperature of the bodily fluid increases by no more than 5C for a period of time less than 1 minute after the localized, non-equilibrium plasma is produced ([0048]). 
Concerning claim 9, Delaney et al. disclose less than or equal to 1 mL of gas is generated after providing the electric current [0029]). 
claim 10, Delaney et al. disclose the method does not generate an air embolism in the subject ([0029]). 
Concerning claim 14, Delaney et al. disclose the plasma generates a local increase in pressure ([0041-0042]; Fig. 3C-D). 
Concerning claim 17, Ward et al. further disclose providing the electric current causes a corona discharge ([0032], [0056]). 
Concerning claim 26, Delaney et al. disclose the plasma maintains a liquid phase such that gas is not produced as a result of providing the electric current ([0029], [0039]). 
Claim 30 is rejected on the same rationale as applied to claims 1 & 26. 
Claim 31 is rejected on the same rationale as applied to claim 5. 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaney (2013/0006229) in view of Ward et al. (2018/0036059), as applied to claim 1, in further view of Lu et al. (2009/0188626).
Concerning claims 11-12¸Delaney et al. disclose the plasma produces can be pulsed ([0041]), but Delaney et al. in view of Ward et al. fail to disclose a repetition rate, a pulse-width, or an operating voltage.  However, Lu et al. disclose a method of treating a subject comprising producing a localized, non-equilibrium plasmas with a repetition rate of 0.1 Hz to 20 kHz, a pulse-width of more than 1 ns and an operating voltage of 220V-50kV.  Lu et al. also teach that having a pulse width larger than 10 s is a disadvantage as an arc discharge can occur directly between a first electrode (3) and a second electrode (16).  Thus, at the time the invention was effectively filed, it would s in order to provide the benefit of forming the plasma jet and not having a direct arcing occurring as taught by Lu et al. ([0019], [0080]) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaney (2013/0006229) in view of Ward et al. (2018/0036059), as applied to claim 1, as evidenced by Jackson (2003/0146310).
Concerning claim 13, Ward et al. further discloses the discharge to be a corona discharge.  Jackson teaches that the chemical reactivity of corona discharges is based on the fact that the electric field strength at the discharge streamer heads is extremely high--about 200 kV/cm, thus, Ward et al. further disclose the plasma has an electric field greater than 100 kV/cm. 

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaney (2013/0006229) in view of Ward et al. (2018/0036059), as applied to claim 1, in further view of Hancock et al. (2016/0113700).
Concerning claim 27, Delaney in view of Ward et al. fail to disclose causing one or more of the first electrode, the second electrode, and the dielectric to exit the lumen 
Claim 28 is rejected upon the same rationale as provided for claims 1 & 27. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaney (2013/0006229) in view of Ward et al. (2018/0036059) and Hancock et al. (2016/0113700), as applied to claim 28, in further view of Lu et al. (2009/0188626).
Claim 29 is rejected upon the same rationale as provided for claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Krasik et al. (WO2016/079742) disclose a plasma catheter. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794